DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to the claims, the cited prior art fails to teach, instantiating for a VRF instance, at least one bond interface on at least one VRF device, mapping at least one VNID to the at least respective bond interface on the VRF device and linking at least one application with the VRF device having the bond interface mapped to the VNID.
Prior art Pani et al. (US Publication 2015/0124823 A1) teaches, with respect to figure 5, a diagram 500 of an example DHCP service implementation. The DHCP service implementation can be on a fabric 312, which can include one or more VRF instances. In some embodiments, the fabric 312 can include a VRF-tenant 502 and a VRF-provider 504. The VRF-tenant 502 can refer to a VRF instance in tenant space within the fabric 312. On the other hand, the VRF-provider 504 can refer to a VRF instance in provider space within the fabric 312. As one of ordinary skill in the art will readily recognize, other VRF instances can also exist in other embodiments. In other words, the fabric 312 can include a single VRF or a multi-VRF, and the DHCP service implementation can function in either scenario (see paragraph 66).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY P PATEL whose telephone number is (571)272-3086. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY P PATEL/Primary Examiner, Art Unit 2466